Form G5 (20200113_bko}

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS
Eastern Division

In Re: Case Number: 21-0553]

Eric C Thomas
Chapter: 13
Honorable Jacqueline Cox

Mme Smee! Smee Smee Somme” See! See”

Debtor(s)

AGREED ORDER CONDITIONING AUTOMATIC STAY

This cause coming to be heard on the motion of Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee for Prettum Mortgage Acquisition Trust, through its
attorney, Josephine J. Miceli of Johnson, Blumberg & Associates, LLC, for relief from the automatic
stay, the court being fully advised;

IT IS ORDERED:

1, On or before August 9, 2021 Debtor will tender directly to Wilmington Savings Fund Society,
FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust
certified funds in the amount of $1,000.00 to be applied to the post petition default of $3,208.49 through
July 1, 2021 (May 1, 2021 — July 1, 2021 each @ $656.83 plus attorney’s fees and costs of this motion
of $1,238.00). If Debtor fails to tender said funds on or before August 3, 2021, then the automatic stay
shall be modified, without further order of court, to allow Wilmington Savings Fund Society, FSB, d/b/
a Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust to exercise
any and all of its state law remedies to obtain foreclose, evict or take any other action to preserve and
protect its interest with respect to the real property commonly known as 8735 South Winchester
Avenue, Chicago, IL 60620

2. The Debtor shall cure the remaining default of $2,208.49 through July 1, 2021 by monthly
payments on the following schedule:

A. On or before September 1, 2021 $368.09

B. On or before October 1, 2021 $368.08

C. On or before November 1, 2021 $368.08

D. On or before Decernber 1, 2021 $368.08

E. On or before January 1, 2022 $368.08

F, On or before February 1, 2022 $368.08

These payments are in addition to the regular monthly mortgage payments due under the terms of the
note and mortgage. If the Debtor fails to tender the above payments, then the default provisions of
paragraph 4, below, shall apply.

3. Effective August 1, 2021, and thereafter, if the Debtor fails to tender the monthly installment
payments due Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as
trustee for Pretium Mortgage Acquisition Trust such that two monthly mortgage payments are due and
not fully paid, then the default provisions of paragraph 4, below shall apply.

4, If the Debtor fails to comply with the terms of paragraphs 2 or 3, above, then the automatic stay
shall be modified, without further order of court, to allow Wilmington Savings Fund Society, FSB, d/b/
a Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust to exercise

 
Form G5 (202001 13_.bko)

any and all of its state law remedies to obtain foreclose, evict or take any other action to preserve and
protect its interest with respect to the real property commonly known as 8735 South Winchester
Avenue, Chicago, IL 60620, provided that written notice of default is mailed to the Debtor and Debtor's
attorney and the default specified in the notice is not cured within 15 days of the mailing of the notice.
When cure is made pursuant to this paragraph, the monthly mortgage payments due shall be made in
certified funds payable to the Creditor above and tendered at the offices of Johnson, Blumberg &
Associates, LLC, at the address below and must be received prior to the expiration of the 15-day notice
period to cure the stated default.

5. For the purpose of determining when the automatic stay is modified, the automatic stay is deemed
modified upon expiration of the cure term when the Debtors fail to cure and filing of the Notice of
Termination. Upon the filing of the Notice of Termination, any proof of claim filed by the Creditor is
hereby withdrawn.

Enter:

 

Honorable Jacqueline Cox
Dated: 2l2}2 ( United States Bankruptcy Judge

Prepared by:

Josephine J. Miceli

Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606

Ph. 312-541-9710

Fax 312-541-9711

 
